   8:21-cr-00211-BCB-MDN Doc # 31 Filed: 08/25/21 Page 1 of 1 - Page ID # 61




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:21CR211

        vs.
                                                                        ORDER
DOUGLAS SCHMIDT,

                       Defendant.


        The defendant, Douglas Schmidt has filed a Motion to Suppress and Request for Hearing
(Filing No. 29). Accordingly,

       IT IS ORDERED:

       1. On or before September 1, 2021, the government shall file its brief in opposition to
          the defendant’s motion. See NECrimR 12.3(c).

       2. On or before September 8, 2021, the parties shall meet and confer to resolve any issues
          not requiring an evidentiary hearing, agree upon any factual stipulations to be presented
          to the court, and discuss proposed exhibits and witnesses.

       3. On or before September 15, 2021, the parties shall deliver to the undersigned’s
          chambers via email to nelson@ned.uscourts.gov or hand delivery their proposed
          witness list(s), exhibit list(s), and copies of all exhibits.

       4. A telephone status conference to discuss prehearing matters and the scheduling of an
          evidentiary hearing will be held before the undersigned magistrate judge on September
          22, 2021, at 11:30 a.m. Conferencing instructions will be provided under a separate
          order.


       Dated this 25th day of August, 2021.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
